665 S.E.2d 86 (2008)
In the Matter of the Foreclosure of a Deed of Trust Executed by Frank J. LINEBERGER Dated July 27, 2004 and Recorded in Book 17546 at Page 170 in the Mecklenburg County Public Registry, North Carolina.
Appealed by Frank Lineberger.
No. 285P08.
Supreme Court of North Carolina.
June 30, 2008.
Frank J. Lineberger, Pro Se.
Jason K. Purser, Charlotte, for Wells Fargo Bank.
David W. Neill, Elizabeth B. Ells, Substitute Trustees.

ORDER
Upon consideration of the petition filed by Respondent on the 27th day of June 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was *87 entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of June 2008."
Upon consideration of the petition filed on the 27th day of June 2008 by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of June 2008."
Upon consideration of the petition filed by Respondent on the 27th day of June 2008 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of June 2008."